Exhibit 10.2
 
COMMITMENT LETTER
 
Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, MO  63131
Attention:  Neil Smit, President and Chief Executive Officer
 
Ladies and Gentlemen:
 
We understand that Charter Communications, Inc., together with all of its direct
and indirect subsidiaries (collectively, the “Company” or “you”) and Charter
Investment, Inc., proposes to file a joint plan of reorganization with the
United States Bankruptcy Court for the Southern District of New York,
incorporating the terms and conditions described in the term sheet attached
hereto as Exhibit A (the “Term Sheet”), as required pursuant to the
Restructuring Agreement, dated as of the date hereof (the “Restructuring
Agreement”), by and between you and the undersigned investor (acting
individually or through one or more of its affiliates) (“Investor”) attached
hereto as Exhibit B (such joint plan of reorganization incorporating Exhibits A
and B collectively referred to as the “Plan”).  The Term Sheet is hereby
incorporated herein in its entirety as if set forth below in its
entirety.  Capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Term Sheet.
 
Investor is pleased to advise you of its commitment to provide financing to the
Company on the terms set forth herein and subject to the conditions set forth in
Exhibit C.  Investor understands that the Company would like to arrange
financing in order to (i) refinance the CCH II Notes pursuant to the Exchange,
(ii) issue the New CCH II notes, if necessary, and (iii) effectuate the Rights
Offering, in each case, as described in the Term Sheet (collectively, the
“Financing Transactions”).  This letter establishes the terms and conditions
under which Investor is committed to provide to the Company, in connection with
the Financing Transactions, the portion of the Rollover Commitment, the New Debt
Commitment and/or the Equity Backstop, as the case may be, as is set forth on
the signature page hereof (the “Commitment”).
 
1.  Commitment.  You have requested that Investor commit to provide its
Commitment upon the terms set forth or referred to in this commitment letter,
subject to the conditions set forth in Exhibit C.  Based on the foregoing,
Investor is pleased to confirm by this commitment letter its commitment to
provide the entire amount of the Commitment.  You agree that the closing date of
the Financing Transactions and the concurrent funding of the Commitment shall be
the Effective Date.
 
2.  Conditions Precedent.  The Commitment is subject to the satisfaction of the
conditions precedent set forth in Exhibit C, unless waived by Investor.  No
closing of the Financing Transactions shall take place if the conditions set
forth in Exhibit C are not satisfied or waived.
 
3.  Costs, Fees and Expenses.  In consideration of this Commitment and
recognizing that, in connection herewith, Investor is incurring out-of-pocket
costs and expenses
 
 

--------------------------------------------------------------------------------


 
Charter Communications, Inc.
February 11, 2009
 
 
(including, without limitation, reasonable fees and disbursements of outside
counsel, filing and recording fees, costs and expenses of due diligence,
syndication, transportation, duplication, messenger, appraisal, audit, and
consultant costs and expenses), you hereby agree to pay and reimburse Investor
for its reasonable documented out-of-pocket fees, costs and expenses in
accordance with the Term Sheet, regardless of whether any of the transactions
contemplated hereby are consummated.
 
4.  Arm’s-Length Transaction.  In connection with all aspects of each
transaction contemplated by this commitment letter, you acknowledge and agree
that:  (i) the Commitment, the Financing Transactions and any other services
described in this commitment letter are an arm’s-length commercial transaction
between you and your affiliates, on the one hand, and Investor, on the other
hand, and you are capable of evaluating and understanding and understand and
accept the terms, risks and conditions of the transactions contemplated by this
commitment letter; (ii) in connection with the process leading to such
transaction, Investor is and has been acting solely as principal and is not the
financial advisor or fiduciary for you or any of your subsidiaries or
affiliates, stockholders, creditors (other than Investor itself) or employees or
any other party; (iii) Investor has not assumed nor will it assume an advisory
or fiduciary responsibility in your or your subsidiaries’ or affiliates’ favor
with respect to any of the transactions contemplated hereby or the process
leading thereto (irrespective of whether Investor has advised or is currently
advising you or your subsidiaries or affiliates on other matters) and Investor
has no obligation to you or your subsidiaries or affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth in
this letter, the other documents relating to the Financing Transactions and the
definitive documentation; (iv) Investor and its respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
yours and your subsidiaries and affiliates and Investor has no obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) Investor has not provided any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby and you have consulted your own legal, accounting, regulatory and tax
advisors to the extent you have deemed appropriate.  You hereby waive and
release, to the fullest extent permitted by law, any claims that you may have
against Investor with respect to any breach or alleged breach of fiduciary duty
with respect to the transactions contemplated hereby.
 
5.  Information.  You hereby represent and covenant that (i) all written
(including in electronic form) information (other than Projections (as defined
below), forward looking information and information of a general economic or
general industry nature) that has been or will be made available to us by the
Company and any of its representatives in connection with the transactions
contemplated hereby (the “Information”), is or will be, when furnished and taken
as a whole, complete and correct in all material respects and does not or will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements contained therein, in light of the
circumstances under which such statements are made, not misleading, and (ii) all
financial information and projections (“Projections”) that have been or will be
made available to us in writing by the Company or its representatives in
connection with the transactions contemplated hereby have been or will be
prepared in good faith based upon assumptions believed to be reasonable at the
time made (it being understood that such projections are not to be viewed as
facts and are subject to significant uncertainties and
 
 
2

--------------------------------------------------------------------------------


 
Charter Communications, Inc.
February 11, 2009
 
contingencies, many of which are beyond your control, and that no assurance can
be given that any particular projections will be realized and that actual
results may differ and such differences may be material).  In issuing this
commitment letter, Investor is relying on the accuracy of the Information,
without independent verification thereof.  You agree to supplement the
Information and any Projections previously furnished, or that will be furnished,
from time to time so that the representations and warranties contained in this
paragraph will remain complete and correct in all material respects.
 
6.  Investor Status.  Investor hereby represents and warrants that (i) it is
either (a) a qualified institutional buyer as defined in Rule 144A of the
Securities Act of 1933, as amended (the “Securities Act”), (b) an institutional
accredited investor (as defined in Rule 501(a)(1), (2), (3) or (7) under the
Securities Act (the “Rules”)) or (c) it is an entity in which all of the equity
owners are institutional accredited investors as defined in the Rules; (ii) that
any securities purchased or received in connection herewith cannot be resold
absent an exemption to the Securities Act or registration of such securities
under the Securities Act; and (iii) such securities have been acquired for
investment and not with a view to distribution or resale.
 
7.  Indemnification and Exculpation.
 
(a) You agree to indemnify and hold harmless Investor, and each of its
affiliates and each of its and its affiliates’ respective officers, directors,
partners, shareholders, members, trustees, controlling persons, employees,
agents, advisors, attorneys and representatives (each, an “Indemnified Party”)
from and against any and all costs and expenses (including, without limitation,
reasonable and documented fees and disbursements of outside counsel), that may
be incurred by any Indemnified Party in defending any claims arising out of or
in connection with or relating to this commitment letter, or any claim,
litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any Indemnified Party is a party thereto, and you shall
reimburse each Indemnified Party upon demand for all reasonable and documented
out-of-pocket legal and other expenses incurred by it in connection with
investigating, preparing to defend or defending, or providing evidence in or
preparing to serve or serving as a witness with respect to, any lawsuit,
investigation, claim or other proceeding relating to any of the foregoing
(including, without limitation, in connection with the enforcement of the
indemnification obligations set forth herein), irrespective of whether the
transactions contemplated hereby are consummated, except to the extent such cost
or expense is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from an Indemnified Party’s bad faith, gross
negligence or willful misconduct or from such Indemnified Party’s material
breach of the Restructuring Agreement or this commitment letter; provided, that
you shall not have to reimburse the legal fees and expenses of more than one
outside counsel (and any local counsel) for all Indemnified Persons with respect
to any specific matter for which indemnification is sought unless, as reasonably
determined by any such Indemnified Person or its counsel, representation of all
such Indemnified Persons would be inappropriate or impracticable or create an
actual or potential conflict of interest.
 
(b) You agree that no Indemnified Party shall have any liability (whether direct
or indirect, in contract, tort or otherwise) to the Company for or in connection
with the transactions contemplated hereby, except to the extent such liability
is found in a final
 
 
3

--------------------------------------------------------------------------------


 
Charter Communications, Inc.
February 11, 2009
 
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s bad faith, gross negligence or willful misconduct
or from such Indemnified Party’s material breach of the Restructuring Agreement
or this commitment letter.  In no event, however, shall any Indemnified Party be
liable on any theory of liability for any special, indirect, consequential or
punitive damages.  You further agree that, without the prior written consent of
Investor, you will not enter into any settlement of any lawsuit, claim or other
proceeding arising out of this commitment letter or the transactions
contemplated hereby unless such settlement (i) includes an explicit and
unconditional release from the party bringing such lawsuit, claim or other
proceeding of all Indemnified Parties and (ii) does not include a statement as
to or an admission of fault, culpability, or a failure to act by or on behalf of
any Indemnified Party.  No Indemnified Party shall be liable for any damages
arising from the use by unauthorized persons of any information made available
to Investor by you or any of your representatives through electronic,
telecommunications or other information transmission systems that is intercepted
by such persons.
 
8.  Governing Law, etc.  This commitment letter shall be governed by, and
construed in accordance with, the law of the State of New York.  Each of the
parties hereto irrevocably consents to the jurisdiction and venue of the federal
and/or state courts located within the City of New York in the Borough of
Manhattan.  The parties hereto hereby waive, to the fullest extent permitted by
applicable law, any objection that they may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to the
provisions of this commitment letter brought in any such court, and any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum; provided, that such waiver shall not be deemed
to require any bankruptcy case involving the Company to be filed in such courts,
and if the Company becomes a debtor under chapter 11 of the United States
Bankruptcy Code, during any such case, any claims shall be heard and determined
before the Bankruptcy Court.  This commitment letter (including the Exhibits
attached hereto) sets forth the entire agreement between the parties with
respect to the matters addressed herein and supersedes all prior communications,
written or oral, with respect hereto.  This commitment letter may be executed in
any number of counterparts, each of which, when so executed, shall be deemed to
be an original and all of which, taken together, shall constitute one and the
same letter.  Delivery of an executed counterpart of a signature page to this
letter by fax shall be as effective as delivery of a manually executed
counterpart of this letter.  This commitment letter is not assignable by either
party without the prior written consent of the other party; provided, however,
that Investor may assign its rights, interests or obligations hereunder, without
the prior written consent of the Company, to any of its affiliates; provided,
further, that no such assignment shall relieve Investor of its obligations
hereunder.  This commitment letter is intended to be solely for the benefit of
the parties hereto, the Indemnified Parties, and their respective successors and
assigns.  Nothing herein, express or implied, is intended to or shall confer
upon any other third party any legal or equitable right, benefit, standing or
remedy of any nature whatsoever under or by reason of this commitment letter.
 
9.  Waiver of Jury Trial.   Each party hereto irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this letter or the
transactions contemplated by this
 
 
4

--------------------------------------------------------------------------------


 
Charter Communications, Inc.
February 11, 2009
 
commitment letter or the actions of Investor or any of its affiliates in the
negotiation, performance, or enforcement of this commitment letter.
 
10.  Termination.  This commitment and undertaking of Investor will expire on
the earliest to occur of (i) a termination of the Restructuring Agreement, (ii)
the consummation of the Financing Transactions or any component thereof without
the use of any portion of the Commitment, (iii) February 15, 2009, unless the
Company shall have delivered to Investor written evidence of payment of all
accrued interest that was due and payable on January 15, 2009 by CCH I Holdings,
LLC and Charter Communications Holdings, LLC in respect of certain of their
outstanding senior notes, (iv) March 12, 2009, if, on or prior to that date
Investor shall have delivered written notice to the Company that the condition
set forth in clause (a) of Exhibit C shall not have been satisfied or waived and
(v) the Company becoming the subject of an order for relief under chapter 11 of
the Bankruptcy Code and the Company failing to obtain an order of the Bankruptcy
Court authorizing and approving this commitment letter within 50 days from such
order for relief.  In addition, all accepted commitments and undertakings of
Investor hereunder may be terminated by Investor if you fail to perform your
obligations hereunder or under the Restructuring Agreement in any material
respect on a timely basis.  Upon any such expiration or termination of this
commitment letter, regardless of whether any definitive documentation for the
Financing Transactions shall be executed and delivered and notwithstanding the
expiration or termination of this commitment letter or any commitment or
undertaking of Investor hereunder, this commitment letter shall forthwith become
void and there shall be no liability under this commitment letter on the part of
Investor or the Company; provided, however, that, unless terminated pursuant to
clause (iv) above, the provisions of this commitment letter set forth in
Sections 3 (Costs, Fees and Expenses), 7 (Indemnification and Exculpation), 8
(Governing Law, etc.) and 9 (Waiver of Jury Trial) shall remain in full force
and effect; provided, further, that in the case of termination pursuant to
clause (iv) above, the provisions of this commitment letter set forth in
Sections 7(b) (Exculpation), 8 (Governing Law, etc.) and 9 (Waiver of Jury
Trial) shall remain in full force and effect.  Notwithstanding the preceding
sentence, your obligations hereunder shall automatically terminate and be
superseded by the provisions of the definitive documentation upon the initial
funding thereunder and the payment of all amounts owing at such time hereunder.
 


 
[Remainder of page intentionally left blank; signature page follows.]
 
 
5

--------------------------------------------------------------------------------

 
 
 
 


 
Very truly yours,
[Investor]
By: ___________________________
 
Title: __________________________
 
Commitment: 
 
     Rollover Commitment:  $_____________________
 
     New Debt Commitment:  $____________________
 
     Equity Backstop:  $_________________________

 
 
 
 
[Signature Page to Commitment Letter]
 

--------------------------------------------------------------------------------



 
Accepted and agreed to this ___ day of
February, 2009, for and on behalf of all of
the companies listed below:
 
Charter Communications, Inc.
CCH I, LLC
CCH II, LLC
Charter Communications Operating, LLC (only for purposes of Section 7 hereof)
 
By: _____________________________                                                             
 
Title:
____________________________                                                             



 

--------------------------------------------------------------------------------



 
EXHIBIT A
 
TERM SHEET
 
(Attached)
 



--------------------------------------------------------------------------------


 

 
 
EXHIBIT B
 
RESTRUCTURING AGREEMENT
 
(Attached)
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C
 
CONDITIONS
 
Set forth below are the conditions of the Commitment and the Financing
Transactions:
 
(a) completion of Investor’s business, financial and legal due diligence, the
results of which are satisfactory to Investor, in its sole discretion; it being
understood and agreed that the condition set forth in this clause (a) shall
expire and have no force or effect at any time following March 12, 2009, subject
to the Company making available information on a basis that allows Investor to
complete its due diligence by such date.
 
(b) the following shall be true and correct: as of the date hereof: each of the
Company’s filings with the Securities and Exchange commission since January 1,
2008 (the “SEC Filings”) is, as of its respective filing date, complete and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which such statements are
made, not misleading;
 
(c) other than as disclosed in the SEC Filings made prior to the date hereof (or
on the date hereof with prior written notice to the Investor), there shall not
have occurred any event, development or circumstance since September 30, 2008,
which has had, or would reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the condition (financial or otherwise),
business, results of operation, assets or liabilities of the Company and its
subsidiaries taken as a whole (but excluding the fact of the filing of the
Chapter 11 Cases and any event, development or circumstance resulting from such
filing if such event, development or circumstance is cured on or prior to the
Effective Date);
 
(d) as of the consummation of the Financing Transactions, the Information is,
when furnished and taken as a whole, complete and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein, in
light of the circumstances under which such statements are made, not misleading,
and the representations and warranties in Section 5 of this commitment letter
are true and correct and the covenants set forth in Section 5 of this commitment
letter shall have been performed in all material respects;
 
(e) the Company and its subsidiaries shall have executed and delivered
definitive documentation with respect to the Financing Transactions that is
consistent with the Term Sheet and this commitment letter and customary for this
type of transaction;
 
(f) all governmental and material third party approvals and consents required by
the Term Sheet, including bankruptcy court approval, necessary in connection
with the transactions contemplated by the Term Sheet shall have been obtained
and be in full force and effect, and all applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
that would restrain, prevent or otherwise impose materially adverse conditions
on such transactions;
 
 

--------------------------------------------------------------------------------


 
(g) the Plan shall be consummated on the terms and conditions set forth in the
Term Sheet, the Restructuring Agreement and that certain Escrow Agreement, dated
as of the date hereof, by and among, inter alia, the Company, Wells Fargo Bank,
N.A. and certain members of the Committee, contemporaneously with the closing of
the Financing Transactions; and
 
(h) Investor shall have received such legal opinions, documents and other
instruments as are customary for transactions of this type.
 
The definitive documentation contemplated by clause (e) above shall not contain
(i) any conditions precedent other than the accuracy of the Specified
Representations and the conditions precedent set forth herein or (ii) any
representation or warranty (other than Specified Representations), affirmative
or negative covenant or event of default, the accuracy, compliance or absence,
respectively, of or with which would be a condition to the availability of the
Commitment on the Effective Date.  For purposes hereof, “Specified
Representations” means the representations and warranties of the Company
relating to corporate power and authority, the enforceability of the definitive
documentation, the validity of the securities issued and, in each case as they
relate to the entering into and performance of the definitive credit
documentation, Federal Reserve margin regulations, and the Investment Company
Act.
 
 
B-2
 